DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on October 24, 2022 is acknowledged.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “10” and “45” have both been used to designate the composite structure or composite material. In looking to the instant specification at paragraph [0032], the composite structure (10) is said to comprise a laminate (25) coated with a metallic layer (30) which is laid up as the topmost layer of the plurality of laminate layers (15). In contrast, the composite material (45) is said to be formed by curing the plurality of laminate layers (15) and the coated laminate (25) [0033]. Paragraph [0034] further explains that the curing process integrates the laminate layers with the coated laminate into a single composite material (45), wherein the plurality of laminate layers (15) is integrated into a continuous substrate. Based on this description, it appears as if the composite structure (10) is being used to refer to an intermediate structure wherein the laminate layers, laminate, and coating are stacked but not cured, whereas the composite material (45) refers to the final product wherein the coated laminate is joined to the underlying laminate layers via cross-linking. In the case where both an intermediate and a final structure are intended to be depicted, it is suggested that two separate drawings be used to clearly illustrate the individual layers of the composite structure in one figure, and to illustrate the final, cured and integrated composite material in another figure.
Additionally, reference characters "40" and "25" have both been used to designate the laminate coated with a metallic layer which is the topmost layer of the plurality of laminate layers. As noted above, the reference numeral “25” appears to refer to the intermediate composite structure prior to curing, whereas the reference numeral “40” refers to the topmost layer of the final cured composite material. However, the structure encompassed by each of reference numerals “25” and “40” is unclear. In paragraph [0032] of the instant specification, the laminate (25) is said to be coated with the metallic layer (30), while in paragraph [0033] the reference numeral “25” is used to refer to the “coated laminate”. The reference numerals “25” and “30” in Fig. 1 both appear to point to the same feature as “40” and do not aid in clarifying the structure of the feature referred to by reference numeral “25”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference numeral “64” from Fig. 2 is not present in the specification. This reference numeral appears to point to one of four magnets (65) positioned outside of the electrochemical cell (56) and thus should be “65” rather than “64”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Regarding claim 1, the limitation reciting “A composite structure comprising: a plurality of laminate layers comprising resin reinforced with carbon fiber; and a laminate coated with a metallic layer integrated with a transition metal oxide that is laid up as a topmost layer of the plurality of laminate layers” is considered to be directed to an uncured, intermediate composite structure rather than to a final, cured composite material.
As explained above with respect to the drawings, the composite structure (10) of the instant invention appears to be an intermediate product comprising a plurality of laminate layers (15), a laminate (25), and a metallic layer (30) integrated with a transition metal oxide (35) [0032]. The composite material (45) appears to be a final product formed from the intermediate composite structure, wherein the plurality of laminate layers is integrated into a continuous substrate and the laminate and metallic layer are also integrated with the continuous laminate [0034]. In the final composite material, the continuous substrate does not appear to contain a plurality of discernible laminate layers.
Given that the preamble of claim 1 recites “A composite structure”, and the claim further recites “a plurality of laminate layers” which are necessarily not present in the composite material, the structure of claim 1 is considered to require that the composite structure is in an intermediate, uncured form. Accordingly, the limitations directed to curing the laminate layers and the coated laminate are considered to refer to an intended use of forming a composite material from the composite structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 5,433,995) in view of Shim et al. (US 2011/0164306).
Regarding claims 1-3 and 5, Matthews et al. teaches a fiber-reinforced composite (composite structure) having enhanced surface reflectivity, the composite comprising a layered structure of carbon fiber impregnated with a matrix (plurality of laminate layers and laminate), wherein the composite is coated with an infrared transparent coating to impart surface reflection characteristics for a selected band of wavelengths (col 3, Ln 47-68; col 5, Ln 33-52). Matthews et al. teaches that the fiber-reinforced composite are used as automotive components, in structural applications, as aircraft panels, as heat sinks in electronic equipment, and the like (col 5, Ln 33-43; col 8, Ln 47-64). Although Matthews et al. teaches that the optical coating imparts infrared reflectivity to the topmost surface of the composite, the reference does not expressly teach that the coating is a metallic layer integrated with a transition metal oxide.
However, in the analogous art of infrared shielding composites, Shim et al. teaches a smart window (500b) comprising a transparent substrate (502), a heater layer (516; metallic layer), and a transmittance controlling layer (504), wherein the heater layer comprises a metal such as nickel and the transmittance controlling layer comprises a thermochromic material such as vanadium dioxide (VO2) (transition metal oxide) ([0040]-[0041], [0045]-[0046], [0049], Fig. 7). Shim et al. teaches that the thermochromic material enables the transmittance of light or infrared radiation of the window to be controlled according to the phase transition of the material, and that the heater layer enables the temperature of the thermochromic material to be selectively adjusted to control the transmittance and reflectivity of the window ([0007]-[0008], [0032], [0049]). As illustrated in Figs. 3-4, the coated window is able to achieve significantly reduced infrared transmittance (infrared shielding) when in the reflection state at temperatures above the phase transition temperature of 68°C ([0035]-[0036], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite structure of Matthews et al. by utilizing the nickel and vanadium dioxide layers of Shim et al. as the optical coating on the fiber-reinforced composite, as both coatings serve to modify the infrared reflectivity and transmittance of the substrate surface. When the nickel layer and vanadium dioxide layers are integrated as in the configuration taught by Shim et al., heat conducted by the nickel layer can be dissipated to the vanadium dioxide layer to selectively control the transmittance properties.
The limitation reciting “wherein the plurality of laminate layers and the coated laminate are cured to form a composite material in a defined process to (i) integrate the transition metal oxide in the composite material, (ii) utilize transformed magnetic properties of the transition metal oxide to integrate the transition metal oxide into the metallic layer to coat the laminate, and (iii) utilize transformed optical properties of the transition metal oxide to achieve infrared shielding beyond a phase transition temperature of the transition metal oxide” is considered functional language related to an intended use of the composite structure and is accorded limited weight as the language does not further limit the structure of the product. The materials of the fiber-reinforced composite of Matthews et al. and of the heater layer and transmittance controlling layer of Shim et al. are capable of performing in the manner claimed, thus meeting the claimed functional limitations.
These limitations also appear to be method limitations and do not determine the patentability of the product unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from that of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Matthews et al. in view of Shim et al. teaches a fiber-reinforced composite having an infrared reflective coating comprising a metallic layer made of nickel integrated with a thermochromic material such as vanadium dioxide, wherein the infrared reflective coating is provided on the topmost surface of the composite laminate and has infrared shielding properties above a phase transition temperature of vanadium dioxide.
Regarding claim 4, Matthews et al. in view of Shim et al. teaches all of the limitations of claim 3 above. It is noted that the limitation reciting “wherein the defined process comprises a magnetically or thermally driven electrodeposition process that causes the VO2 to become embedded into the nickel” is considered functional language related to an intended use of the composite structure and is accorded limited weight as the language does not further limit the structure of the product. The materials of the fiber-reinforced composite of Matthews et al. and of the heater layer and transmittance controlling layer of Shim et al. are capable of being used in such a defined process to perform in the manner claimed, thus meeting the claimed functional limitations.
This limitation is also a method limitation and does not determine the patentability of the product unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from that of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Matthews et al. in view of Shim et al. teaches a fiber-reinforced composite having an infrared reflective coating comprising a metallic layer made of nickel stacked with a transmittance controlling layer comprising vanadium dioxide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al. (“Electrodeposited Vanadium Dioxide Films with Unique Optical Property”, 10.1166/jnn.2019.16093) teaches an electrodeposition method for fabricating vanadium dioxide thin films, wherein the thin film microstructure and optical properties can be tuned by the deposition parameters (Abstract, p. 3597).
Fan et al. (CN 109095499, machine translation via EPO provided) teaches a multilayer film comprising a vanadium dioxide film layer (1) deposited by magnetron sputtering, a graded refractive index material film layer (2), and a metal film layer (3) applied to a substrate (4) to be used for thermal control of spacecraft components ([0004], [0050], [0071]-[0072]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785